Second Amendment to Second Amended and Restated Loan
and Security Agreement

This Second Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”), dated as of August 14, 2009, is by and among the lenders
identified on the signature pages hereto (the “Lenders”), Wells Fargo Bank,
National Association, a national banking association, as the arranger,
administrative agent and security trustee for the Lenders (in such capacity, the
“Agent”), Smart Modular Technologies, Inc., a California corporation
(“US Borrower”), Smart Modular Technologies (Europe) Limited, a company
incorporated under the laws of England and Wales (“UK Borrower”), and Smart
Modular Technologies (Puerto Rico) Inc., an exempted company organized under the
laws of the Cayman Islands (“PR Borrower”, and together with US Borrower and UK
Borrower, each individually referred to herein as a “Borrower” and collectively,
as the “Borrowers”).

Recitals

A. Lenders, Agent, Borrowers and the other Obligors (as defined hereafter)
identified on the signature pages thereto have previously entered into that
certain Second Amended and Restated Loan and Security Agreement, dated as of
April 30, 2007, as amended by that certain First Amendment to Second Amended and
Restated Loan and Security Agreement (the “Loan and Security Agreement”).

B. Borrowers have requested that Lenders and Agent amend (i) the Loan and
Security Agreement so that Borrowers are only required to comply with certain
financial covenants set forth in the Loan and Security Agreement during periods
when Obligations (other than any reimbursement obligations relating to that
certain Irrevocable Standby Letter of Credit, issued by Wells Fargo (as defined
hereafter) in the maximum stated amount of $60,000 and bearing no. NZS595685))
are outstanding and (ii) certain other terms, conditions and provisions of the
Loan and Security Agreement as further described herein.

C. In response to the requests of Borrowers, and in reliance upon the
representations made in support thereof, and the other terms and provisions of
this Amendment, the parties hereto desire to amend the Loan and Security
Agreement as set forth herein and on the terms and conditions contained herein.

Now, Therefore, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:

1. Defined Terms. Each capitalized term used but not otherwise defined herein
has the meaning ascribed thereto in the Loan and Security Agreement.

2. Amendments to Loan and Security Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 of this Amendment, the following
amendments to the Loan and Security Agreement shall be effective as of and after
the Effective Date (notwithstanding the date of execution of this Amendment):

(a) Amendments to Section 1.1 Section 1.1 of the Loan and Security Agreement is
hereby amended by inserting the following definitions in appropriate
alphabetical order:

“Existing Letter of Credit” means that certain Irrevocable Standby Letter of
Credit, issued by Wells Fargo in the maximum stated amount of $60,000 and
bearing no. NZS595685, as the same may be amended.

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Loan and Security Agreement, dated as of August 14, 2009, among the
Lenders party thereto, Agent, U.S. Borrower, P.R. Borrower and U.K. Borrower.

“Second Amendment Effective Date” means August 14, 2009.

(b) Amendment to Section 2.11(a). Section 2.11(a) of the Loan and Security
Agreement is hereby deleted in its entirety and the following is substituted
therefor:

(a) Unused Line Fee. An annual unused line fee of One Hundred Seventy-Five
Thousand Dollars ($175,000), payable on the first day of each quarter during the
term of this Agreement in arrears, in an amount equal to Forty-Three Thousand
Seven Hundred Fifty Dollars ($43,750); provided however, that Borrowers shall
receive a credit applicable to such quarterly installment (which credit shall
not (a) otherwise reduce the quarterly installment below zero dollars ($0),
(b) be credited to future quarters or (c) otherwise be refundable in cash to
Borrower) in an aggregate amount equal to the product of (i) Eight Hundred
Seventy-Five Dollars ($875) times (ii) the result of (1) the average daily
collected balance maintained by Borrowers in deposit account no. 4100055896 at
Wells Fargo Bank, National Association during the quarter in which the unused
line fee otherwise accrued divided by (2) one million.

(c) Amendment to Section 3. Section 3 of the Loan and Security Agreement is
hereby amended by inserting the following Section 3.7 immediately after the end
of Section 3.6:

Section 3.7 Additional Borrowing Requirements. Notwithstanding anything to the
contrary contained in this Agreement, and in addition to the satisfaction of all
other requirements or other conditions to the Lenders’ obligation to make any
Advance hereunder, the obligation of the Lender Group (or any member thereof) to
make any Advance hereunder at any time or to extend any other credit hereunder)
shall be subject to the following additional conditions:

(a) Borrowers shall have delivered to Agent a Compliance Certificate
demonstrating (to Lenders’ satisfaction) (i) Borrowers’ compliance with each of
the financial covenants set forth in Sections 7.17 and 7.18 of this Agreement as
of the date any Advance is requested hereunder and (ii) Borrowers’ projected
compliance on a pro forma basis as of the end of the quarter in which such
Advance is requested. Such required Compliance Certificate shall contain a
certification from a Responsible Officer of each Borrower that no Borrower is
aware of any event, condition or circumstance that would or could cause any of
the financial calculations or financial projections set forth in any Compliance
Certificate delivered pursuant to this Section 3.7(a) hereof to be incorrect in
any material manner; and

(b) Borrowers shall have delivered, or caused to be delivered, original executed
copies of all such other agreements, reaffirmations, opinions, certificates,
security instruments and other documents and instruments as may be requested by
Agent in its sole and absolute discretion in connection with, and in furtherance
of, the amendments contemplated by the Second Amendment.

(d) Amendment to Section 6.3(b)(ii). Section 6.3(b)(ii) of the Loan and Security
Agreement is hereby amended by inserting the following at the end thereof, but
before the comma:

“if Borrowers were required to be in compliance with such Section from and after
the Second Amendment Effective Date during such fiscal year”

(e) Amendment to Section 7.17. Section 7.17 of the Loan and Security Agreement
is hereby amended by inserting the following sentence at the end of such
section:

Notwithstanding anything to the contrary contained in this Agreement, from and
after the Second Amendment Effective Date, Borrowers shall not be required to
comply with the financial covenants set forth in Sections 7.17 and 7.18 for any
quarter or fiscal year, as applicable, so long as there are no Obligations
(other than any reimbursement obligations relating to the Existing Letter of
Credit) outstanding under this Agreement at any time during such quarter or
fiscal year, as applicable. If any Obligations (other than any reimbursement
obligations relating to the Existing Letter of Credit) are outstanding at any
time and for any period of time under this Agreement during any quarter or
fiscal year, then Borrowers shall comply with the provisions of Sections 7.17
and 7.18 for the entire quarter and the entire fiscal year in which such
Obligations (other than any reimbursement obligations relating to the Existing
Letter of Credit) were outstanding.

3. Conditions to Effectiveness. The provisions of this Amendment shall become
effective on the date (the “Effective Date”) that all of the following
conditions precedent have been satisfied:

(a) Agent shall have received three original counterparts of this Amendment,
duly executed and delivered by Borrowers, Agent and the Lenders;

(b) Each of the representations and warranties of Borrowers in Section 4 of this
Amendment shall be true, correct and accurate as of the Effective Date; and

(c) All legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to Agent and its counsel.

4. Representations, Warranties and Agreements. Each of the Borrowers, as of the
date of its execution of this Amendment and as of the Effective Date, hereby
represents, warrants and agrees in favor of Agent and each Lender as follows:

(a) No Default or Event of Default has occurred and is continuing (or would
result from the amendment of the Loan and Security Agreement contemplated
hereby);

(b) The execution, delivery and performance by Borrowers of this Amendment have
been duly authorized by all necessary corporate and/or other action and do not
and will not require any registration with, consent or approval of, notice to or
action by, any Person in order to be effective and enforceable. Each of the Loan
and Security Agreement and the other Loan Documents to which any Borrower or
Guarantor is a party constitutes and continues to constitute the legally, valid
and binding obligation of such Borrower or Guarantor, in each case enforceable
against such Borrower or Guarantor, as applicable, in accordance with its terms;

(c) All of the representations and warranties of the Borrowers and the
Guarantors contained in the Loan and Security Agreement and the other Loan
Documents are true and correct on and as of the date hereof and will be true and
correct on the Effective Date (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date);

(d) Each of the Borrowers is entering into this Amendment on the basis of such
Person’s own business judgment, without reliance upon Agent, the Lenders or any
other Person; and

(e) Each of the Borrowers acknowledges and agrees that the execution and
delivery by Agent and Lenders of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate Agent, Lenders or any other Person to
execute similar agreements under the same or similar circumstances in the
future. Neither the Agent nor the Lenders has any obligation to Borrowers or any
other Person to further amend provisions of the Loan and Security Agreement or
the other Loan Documents. Other than as specifically contemplated hereby, all of
the terms, covenants and provisions of the Loan and Security Agreement (and the
other Loan Documents) are and shall remain in full force and effect.

5. General Provisions.

(a) Upon the effectiveness of this Amendment, all references in the Loan and
Security Agreement and in the other Loan Documents to the Loan and Security
Agreement shall refer to the Loan and Security Agreement as modified hereby.
This Amendment shall be deemed incorporated into, and a part of, the Loan and
Security Agreement. This Amendment is a Loan Document. THIS AMENDMENT IS
EXPRESSLY SUBJECT TO THE PROVISIONS OF SECTION 13 (CHOICE OF LAW AND VENUE; JURY
TRIAL WAIVER) AND SECTION 17.8 (JURISDICTION, SERVICE OF PROCESS AND VENUE) OF
THE LOAN AND SECURITY AGREEMENT, WHICH PROVISIONS ARE INCORPORATED HEREIN AND
MADE APPLICABLE HERETO BY THIS REFERENCE.

(b) This Amendment is made pursuant to Section 15.1 of the Loan and Security
Agreement and shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

(c) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

(d) Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

(e) Promptly upon the request by Agent or Required Lenders, Borrowers shall and
shall cause each of their Subsidiaries, each of the Guarantors and Pledgors and
any other Persons requested by Agent or Required Lenders to take such further
acts (including the acknowledgement, execution, delivery, recordation, filing
and registering of documents) as may reasonably be required from time to time
to: (a) carry out more effectively the purposes of this Amendment, the Loan and
Security Agreement or any other Loan Document; (b) subject to the Liens created
by any of the Loan Documents any of the properties, rights or interests covered
by any of the Loan Documents or any other properties, rights or interests
constituting Collateral acquired by any of the Borrowers, any other Obligor or
any other Person who has granted, or is otherwise required to grant, a security
interest to Agent pursuant to the Loan Documents following the Closing Date;
(c) perfect and maintain the validity, effectiveness and priority of the Liens
created or intended to be created by any of the Loan Documents; and (d) better
assure, convey, grant, assign, transfer, preserve, protect and confirm to Agent
and Required Lenders the rights, remedies and privileges existing or granted or
now or hereafter intended to be granted to such Persons under any Loan Document
or other document executed in connection therewith.

(f) Borrowers shall promptly pay to Agent all attorneys’ fees and expenses
incurred in connection with the preparation, negotiation and closing of this
Amendment.

(g) The appearing parties herein declare that all the terms and conditions of
the Loan and Security Agreement continue to remain, as herein amended, in full
force and effect and by these presents the appearing parties hereby ratify,
reaffirm and confirm all the terms and conditions of the Loan and Security
Agreement and further declare that it is their express intention that the
transactions set forth in this Amendment shall in no way, manner or form be
construed or be interpreted as an extinctive novation of any of the obligations
and agreements set forth in the Loan and Security Agreement.

[Document continues with signature pages.]

In Witness Whereof, the parties hereto have caused this Second Amendment to
Second Amended and Restated Loan and Security Agreement to be duly executed as
of the date first written above.

BORROWERS:

SMART Modular Technologies, Inc.,
a California corporation

By: /s/ Iain MacKenzie
Name: Iain MacKenzie
Title: President and Chief Executive Officer


SMART Modular Technologies (Europe) Limited,
a company incorporated under the laws of England and Wales

By: /s/ Iain MacKenzie
Name: Iain MacKenzie
Title: Director


By: /s/ Ann T. Nguyen
Name: Ann T. Nguyen
Title: Secretary

EXECUTED AS A DEED BY:

SMART Modular Technologies (Puerto Rico) Inc.,


an exempted company organized under the laws of the Cayman Islands

By: /s/ Iain MacKenzie
Name: Iain MacKenzie
Title: President and Chief Executive Officer


IN THE PRESENCE OF:

Witness: /s/ Ann T. Nguyen
Name: Ann T. Nguyen

1

AGENT:

Wells Fargo Bank, National Association,


a national banking association

By: /s/ Charles F. Lilygren
Name: Charles F. Lilygren
Title: Senior Vice President


LENDER:

Wells Fargo Bank, National Association,


a national banking association

By: /s/ Charles F. Lilygren
Name: Charles F. Lilygren
Title: Senior Vice President


2